IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE )
)
V. )
) LD. No. 1110018073
) 1110013616
TONY L. CLARK, )
)
Defendant. )
ORDER

AND NOW TO WIT, this 5" day of November 2019, upon consideration of
Defendant Tony Clark’s (“Defendant”) Motion for Modification of Sentence, the
sentence imposed upon Defendant, and the record in this case, it appears to the
Court:

1. On June 8, 2012, Defendant was sentenced for Robbery First Degree,
Possession of a Deadly Weapon during the Commission of a Felony, and Theft.’
Defendant received fifteen years at Level V, suspended after six years at Level V
Key, for transitioning levels of supervision between Level IV Crest and Level III

Crest Aftercare.” For the Firearm charge, Defendant received a consecutive sentence

 

1 Case Review Calendar Pled Guilty PSI Ordered/ Sentencing: 05/11/2012, State of Delaware v.
Tony L. Clark, Crim. ID No. 1110018073, D.I. 7 (Feb. 13, 2012).

2 Sentence: Corrected ASOP Order, State of Delaware v. Tony L. Clark, Crim. ID No.
1110018073, D.I. 10 (Jul. 12, 2012).
of four years at Level V.? For the Theft charge, Defendant received one year at Level
V, suspended for one year at Level III.4 In sum, he received eleven years of
incarceration followed by transitioning levels of probation.

2. Defendant has made numerous requests to J. Parkins to reduce or
modify his Level V sentence.? Superior Court Criminal Rule 35(b) provides that
“It]he court will not consider repetitive requests for reduction of sentence.”® Unlike
the ninety-day jurisdictional limit with its “extraordinary circumstances” exception,
the bar to repetitive motions has no exception. J. Parkins denied his requests in 2012,

2014 and 2017.’

 

3 Id.

4 Id.

5 Defendant’s Motion for Modification of Sentence, State of Delaware v. Tony L. Clark, Crim.
ID No. 1110018073, D.I. 11 (Aug. 27, 2012); Defendant’s Motion for Modification (Correction)
of Sentence, State of Delaware v. Tony L. Clark, Crim. ID No. 1110018073, D.I. 13 (Apr. 28,
2014); Defendant’s Request for Reconsideration of 5/20/14 Motion for Modification of
Sentence, State of Delaware v. Tony L. Clark, Crim. ID No. 1110018073, D.I. 15 (June 03,
2014); Defendant’s Motion for Modification of Sentence, State of Delaware v. Tony L. Clark,
Crim. ID No. 1110018073, D.I. 17 (Mar. 02, 2017); Defendant’s Notice to the Delaware Board
of Pardons, State of Delaware v. Tony L. Clark, Crim. ID No. 1110018073, D.I. 19 (May 17,
2018); Defendant’s Letter Requesting Change of Sentence, State of Delaware v. Tony L. Clark,
Crim. ID No. 1110018073, D.I. 21 (May 22, 2019); Defendant’s Motion for Modiciation of
Sentence, State of Delaware v. Tony L. Clark, Crim. ID No. 1110018073, D.I. 22 (Aug. 26,
2019).

® SuPER. CT. CRIM. R. 35(b) (emphasis added).

7 Order Denying Defendant’s Motion for Modification of Sentence, State of Delaware v. Tony L.
Clark, Crim. ID No. 1110018073, D.I. 12 (Del. Super. Sep. 21, 2012); Order Denying
Defendant’s Motion for Modification (Correction) of Sentence, State of Delaware v. Tony L.
Clark, Crim. ID No. 1110018073, D.I. 14 (Del. Super. May 20, 2014); Order Denying
Defendant’s Motion for Modification/ Reduction of Sentence, State of Delaware v. Tony L.
Clark, Crim. ID No. 1110018073, D.I. 16 (Del. Super. July 03, 2014); Order Denying
Defendant’s Motion for Modification of Sentence, State of Delaware v. Tony L. Clark, Crim. ID
No. 1110018073, D.I. 18 (Del. Super. Mar. 20, 2017).

2
3. On August 26, 2019, Defendant asked this Court to modify his Level
IV and Level III sentence under Rule 35(b).2 Defendant’s sentence called for
Defendant to complete Level IV Crest, and spend the remainder of his sentence at
Level III Crest Aftercare. Defendant requests for the Court to modify his Level IV
and Level III sentences to six months at Level IV Work Release followed by one
year Level III (Hope Commission).’ In support of his Motion, Defendant states the
following grounds for relief: (1) “re-entry” — Defendant believes that the period of
work release offered by Crest is insufficient to “save” money, (2) “work ethic” —
Defendant contends that this modification will allow him to build work ethic and
“healthy relations with people,” and (3) “finance” — Defendant argues that six
months of work release will “help [him] pay off all [his] fines, and give [him] the
opportunity to secure [his] own bank account, and . . . housing.”'®°

4. Under Superior Court Criminal Rule 35(b), “[t]he Court may . . . reduce
the . . . term or conditions of partial confinement or probation, at any time.”"!

Defendant is not time-barred because he does not seek to modify or reduce his Level

V sentence, but rather requests a modification of his probation.

 

8 Defendant’s Motion for Modiciation of Sentence, State of Delaware v. Tony L. Clark, Crim. ID
No. 1110018073, D.I. 22 (Aug. 26, 2019) [hereinafter “Def.’s Mot.”].

° See Def.’s Mot.

10 Td. at page 2.

NY.
5. The Court acknowledges that the Defendant has admitted that his past
substance abuse problems contributed to his involvement with the criminal justice
system. However, the Court highlights that when administering Defendant’s
sentence, J. Parkins specifically sought this route of treatment for Defendant,
including Key, Crest, and Crest After Care based on Defendant’s history.

6. No additional information has been provided to the Court that would
warrant a modification of this sentence. As such, the sentence is appropriate for all
the reasons stated at the time of sentencing.

IT IS SO ORDERED that Defendant’s Motion for Modification of Sentence

is DENIED.

 

 

Viviart L. Medinilla
Judge

 

oc: Prothonotary (
cc: Defendant -
Department of Justice

Investigative Services